Citation Nr: 0601849	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-22 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had active military service from January 1956 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran testified before the 
undersigned at a hearing held in October 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his hearing loss and tinnitus 
originated in service, where he served as an in-flight 
refueling specialist.  Service medical records show that he 
sustained a brain concussion with a temporal bone fracture 
from a flying piece of a radiator fan.  Service connection is 
in effect for the residuals of that head injury.  The service 
medical records do not show any treatment or diagnosis 
pertaining to either hearing loss or tinnitus.

In connection with the instant appeal, the veteran was 
examined by VA in December 2002.  The examiner declined to 
address the etiology of the disorders at issue until the 
claims file could be reviewed.  In a February 2003 addendum, 
the examiner indicated that the claims file had been 
reviewed.  The examiner, in addressing whether noise exposure 
in service caused the claimed hearing loss and tinnitus, 
concluded that it was not likely that the current hearing 
loss or tinnitus were the result of incidents in service, but 
rather were more likely due to post-service noise exposure.  
Notably, the examiner did not address whether the in-service 
head injury could have caused the current hearing loss or 
tinnitus, or even suggested that she was aware that the 
veteran had experienced an in-service head injury.  At his 
October 2005 hearing, veteran testified that he first noticed 
a hearing loss coincident with the head injury, and that he 
noticed a worsening of tinnitus in connection with the same 
injury.  

In light of the above, the Board is of the opinion that 
another VA examination is warranted to more thoroughly 
address the etiology of his claimed disorders.

The record also shows that the veteran, on his original claim 
for service connection, reported receiving treatment at the 
Palo Alto, California VA Medical Center (VAMC) in the 1980s.  
At an October 2001 VA evaluation, he reported receiving an 
audiological evaluation at the Monterey, California VA 
outpatient clinic in 2005.  There is no indication that the 
RO has sought to obtain records from either VA medical 
facility.

The Board lastly notes that at his hearing, the veteran 
reported receiving treatment in the 1960s for his hearing 
problems by a Dr. Roger Good at Stanford Medical Center.  On 
remand, the RO should attempt to obtain records from the 
above sources.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Dr. Roger Good and the Stanford Medical 
Center, who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
veteran, to include from Dr. Roger Good 
and the Stanford Medical Center, which 
have not been secured previously.  In any 
event, the RO must attempt to obtain VA 
medical records for the veteran from the 
VAMC in Palo Alto, California and the VA 
outpatient treatment clinic in Monterey, 
California, for January 1980 to the 
present.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should so inform the 
veteran and his representative and offer 
them an opportunity to respond.

2.  After completion of the foregoing, 
the veteran should be afforded a VA 
audiology examination, preferably at a 
facility other than the VAMC in Palo 
Alto, California, to address the nature 
and etiology of his bilateral hearing 
loss and tinnitus.  The claims folder and 
a copy of this remand must be provided to 
the examiner for review.  Following the 
examination the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss and/or tinnitus is 
etiologically related to service, 
including to the head injury experienced 
therein, or was present within one year 
of his discharge therefrom.  A complete 
rationale for any opinion should be 
provided.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO must issue 
a supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 


